At a general term of the supreme court of the state of New York, held at the county court house in the city of New York, on the 7th day of June, A.D. 1870.
Present, Hon. George G. Barnard and Albert Cardozo, Justices.
Michael Murphy and others, respondents, agt. William C. Dickinson and Robert J. Gamble, appellants.
The appeal in this action from the order of his Honor, Justice Ingraham, made and entered herein on the 15th day of July,' 1869, denying the motion of defendants to strike out certain parts of plaintiff’s complaint as irrelevant or be made more definite and certain, coming on to be heard, and after hearing H. L. Clinton, Esq., in favor of appellant, and H. Daily, Jr. Esq., in favor of the respondent: It is ordered, that said appeal be and the same is hereby dismissed, and the order of Justice Ingraham affirmed, with costs, on the ground that the order of his Honor, Justice Ingraham is not appealable.
A like order was entered in each of the other two causes,